—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated August 29, 1996, the petitioner Kaled Management Corp. appeals from an order and judgment (one paper) of the Supreme Court, Queens *590County (Kitzes, J.), dated August 24, 1998, which denied the petition and granted the cross application to confirm the award.
Ordered that the order and judgment is affirmed, with costs.
It is well settled that an arbitration award “may not be vacated unless it is violative of a strong public policy, is totally irrational or clearly exceeds a specifically enumerated limitation of the arbitrator’s power” (Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907, 909; Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). The award here was not totally irrational, did not violate any public policy, and did not clearly exceed a specifically-enumerated limitation on the arbitrator’s power. Bracken, J. P., Santucci, Thompson and S. Miller, JJ., concur.